                 Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 1 of 6




 1   David R. Jordan, Ariz. Bar No. 013891
     The Law Offices of David R. Jordan, P.C.
 2   1995 State Road 602
     PO Box 840
 3   Gallup, NM 87305-0840
     (505) 863-2205
 4   Fax: (866) 604-5709
     Attorney for Plaintiff
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
     Monique Louis,                       )
 9                                        )
                            Plaintiff,    )            No.
10                                        )
     vs.                                  )
11                                        )            COMPLAINT
     Window Rock Unified School District, )
12                                        )
                            Defendant. )
13   _________________________________ )
14          Plaintiff alleges:
15
            1.      This action arises under the Title VII of the Civil Rights Act of 1964, 42
16
17   USC § 2000e, et seq. This Court is vested with jurisdiction pursuant to Section 2000e-

18   5(f)(3) of Title 42 of the United States Code.
19          2.      Plaintiff was employed by in Window Rock, Arizona.
20
            3.      Plaintiff demands a jury trial.
21
            4.      Plaintiff was discriminated against with respect to her compensation, terms,
22
23   conditions, or privileges of employment because of her sex. This conduct violated 42
24   USC § 2000e-2(a)(1). She was also discriminated against for opposing unlawful
25
26

                                                                                                 1
                 Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 2 of 6




 1   employment practices, making charges, testifying, assisting or participating in

 2   enforcement proceedings. This conduct violated 42 USC § 2000e-3(a).
 3          5.      Plaintiff was an employee with the Defendant in Window Rock, Arizona.
 4
            6.      On or about October 2010, she was hired by Defendant. While employed
 5
     with Defendant, she had a consensual relationship with the School Board President Scott
 6
 7   Tomlinson. That relationship ended.
 8          7.      After the relationship ended, on January 23, 2018, Plaintiff received a text
 9
     message from Tomlinson reading “I just a pic of you and Ken Cooper kissing, wow just
10
     resign.”
11
12          8.      Plaintiff understood this text to suggest that if she was “kissing” anyone
13   other than Tomlinson, she would be pressured to resign.
14
            9.      She complained to her supervisor Ken Cooper the Director of Human
15
     Resources, the same person referenced in the text, and she provided him with a copy of
16
17   the text.
18          10.     Immediately thereafter, she was selected for a grant position.
19
            11.     She received additional text messages from him. The text messages were
20
     lewd and suggested that a continued relationship with Tomlinson was a condition of
21
22   employment. The texts included such statements as: “I love you,…This feeling just keeps
23   popping up…”; “Never leave me…I will never ever be mad at you”; “You’re using me
24
     for job reasons. My dumb ass was thinking love.” “You only used me”; “I love you, no
25
     matter what…My heart, what I feel for you will never…”; “I am done being ignored”;
26

                                                                                                   2
                 Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 3 of 6




 1   “Ok…well…I love you… My boys love you…”; “I still don’t know if you pass gas when

 2   you sleep.”; “I am going to think sexy thoughts of before I go to sleep”; “I love you
 3   always will” (which was repeated two minutes later); “Good to know you are on a
 4
     date…I left your things outside”; “So admit, since last November you only came toe
 5
     when you had issues at work, and you lied to me me and ignored me because you are
 6
 7   dating the fabria”.
 8          12.     In response to these texts, Plaintiff said things like: “Just stop”; “You know
 9
     what, I’m done. I’m not arguing with you.”; “Goodbye”; “Goodbye. I’m done. Don’t
10
     contact me anymore.”; “I did tell you not to contact me. I’m tired of you”; “I don’t know
11
12   why you keep saying that. You need to stop. I’ll give you your things, don’t worry about
13   it.”; “I’m so done. Again, don’t contact me.”
14
            13.     Plaintiff felt pressured by the constant texts from the Chairman of the
15
     School Board. She reasonably believed that her job was in jeopardy if she did not resume
16
17   the relationship with Tomlinson.
18          14.     Plaintiff also suffered reprisal after she filed a complaint opposing the
19
     unlawful sexual harassment.
20
            15.     In addition to her full-time employment she was granted a part- time
21
22   position as the Federal Projects Coordinators (part time afternoons on non-payroll weeks)
23   with a start date of February 2, 2018.
24
            16.     She was provided no contract, and she was not paid for her work in the
25
     position.
26

                                                                                                 3
                 Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 4 of 6




 1           17.    She was not afforded any guidance or training for the new position.

 2           18.    She asked and inquired about the position to no avail.
 3           19.    On February 26, 2018, she offered her resignation for the part-time
 4
     position.
 5
             20.    On February 16, 2018, Plaintiff received a letter regarding the
 6
 7   investigations to her allegations of sexual harassment by Tomlinson. The letter just
 8   informed her that the text messages were inappropriate. No action was taken.
 9
             21.    Plaintiff’s supervisor was changed to Defendant’s Superintendent Lynnette
10
     Mickalski.
11
12           22.    On February 20, 2018, the Superintendent reassigned her, and Plaintiff was
13   told she would be moving offices. Mickalski provided no reason as to why she was
14
     moving.
15
             23.    When Plaintiff started working in the Grants position, she was told that she
16
17   would receive a dual monitor computer and a new chair. All employees in the department
18   got a new chair. Plaintiff received one that was nasty and dirty, covered with dog or cat
19
     hair.
20
             24.    She also had to clean her work area because of the filth. When she offered
21
22   her resignation, she was informed she would be a part-time employee the next year.
23           25.    As of July 5, 2018, her position was eliminated and combined with the
24
     grant position. There were additional Human Resources responsibilities without an
25
     increase in pay. She had two full time positions combined into one with other duties.
26

                                                                                                   4
              Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 5 of 6




 1         26.    Although the Defendant “investigated” the sexual harassment, no real

 2   action was taken and she was the victim of reprisal.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                                         5
                  Case 3:20-cv-08193-DJH Document 1 Filed 07/29/20 Page 6 of 6




 1           27.     On July 17, 2018, Plaintiff filed a formal Complaint of Discrimination,

 2   alleging violations of Title VII.
 3           28.     180 days passed from the day that Plaintiff filed this complaint. The EEOC
 4
     did not issue a decision and no appeal was filed. Plaintiff appropriately brought this claim
 5
     in federal court.
 6
 7           29.     The violation of Title VII as described in this case caused Plaintiff to suffer
 8   damages, including lost wages, attorneys’ fees, physical suffering and severe emotional
 9
     harm.
10
             30.     Plaintiff demands recovery of all damages described herein, plus court
11
12   costs and such other relief as the court deems appropriate.
13           WHEREFORE, Plaintiff requests judgment against Defendant as follows:
14
             A.      Damages in an amount to be determined by the Court;
15
             B.      Court costs and attorneys’ fees; and
16
17           C.      Such other relief as the Court deems just and proper.
18           DATED this 10th day of July, 2020.
19
                                                  The Law Offices of David R. Jordan, P.C.
20
                                                  /s/ David R. Jordan
21
                                                  David R. Jordan
22                                                1995 State Road 602
                                                  PO Box 840
23                                                Gallup, New Mexico 87305
24                                                Attorney for Plaintiff

25
26

                                                                                                   6
